            Case 2:20-cv-01222-NR Document 21 Filed 09/29/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

____________________________________
                                    )
PG PUBLISHING COMPANY, and          )
BLOCK COMMUNICATIONS, INC.          )
                                    )
                  Plaintiffs,       )
                                    )
v.                                  )            Civil Action No. 2:20-cv-01222-NR
                                    )
PITTSBURGH COMMISSION ON            )
HUMAN RELATIONS                     )
                                    )
                  Defendant.        )
____________________________________)


                                     ORDER OF COURT

                    29th day of ____________________,
       AND NOW this _____         September           2020, upon consideration of

the Joint Motion to Correct the Complaint, it is hereby ORDERED that the Motion is

GRANTED as follows:

       1.      Paragraph 1 of the Complaint (ECF No. 1) is deemed amended as stated in

Paragraph 5 of the Motion.

       2.      Exhibit 1 to the Motion is deemed to be Exhibit 1A to the Complaint.

       3.      Defendant shall still file its response to the Complaint by October 1, 2020.

                                                     BY THE COURT:



                                                      s/ J. Nicholas Ranjan
                                                     __________________________
                                                     United States District Judge




                                                1
